804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wallace R. BALDWIN, Plaintiff-Appellant,v.COUNTY OF ALAMANCE;  State of North Carolina;  John H.Stockard, Defendants-Appellees.
No. 86-6724.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1986.Decided Nov. 13, 1986.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (C/A No. 86-9-C-G)
Wallace R. Baldwin, appellant pro se.
William McBlief, Womble, Carlyle, Sandridge & Rice, for appellees County of Alamance and Stockard.
M.D.N.C.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion adopting the magistrate's recommendation discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Baldwin v. County of Alamance, C/A No. 86-9-C-G (M.D.N.C., Aug. 18, 1986).


2
AFFIRMED.